EXHIBIT 4 OHIO VALLEY BANC CORP. 420 Third Avenue, PO Box 240 Gallipolis, OH45631 (740) 446-2631 March 18, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE: Ohio Valley Banc Corp. – Form 10-K for the fiscal year ended December 31, 2012 Gentlemen: Ohio Valley Banc Corp., an Ohio corporation (“Ohio Valley”), is today filing an Annual Report on Form 10-K for the fiscal year ended December 31, 2012 (the “Form 10-K”), as executed on March 18, 2013. Pursuant to the instructions relating to the Exhibits in Item 601(b)(4)(iii) of Regulation S-K, Ohio Valley hereby agrees to furnish the Commission, upon request, copies of instruments and agreements defining the rights of holders of its long-term debt and of the long-term debt of its consolidated subsidiaries, which are not being filed as exhibits to the Form 10-K.No such instrument or agreement represents long-term debt exceeding10% of the total assets of Ohio Valley Banc Corp. and its subsidiaries on a consolidated basis. Very truly yours, /s/Thomas E. Wiseman Thomas E. Wiseman President and Chief Executive Officer Ohio Valley Banc Corp.
